Exhibit 10.3

QUOTIENT LIMITED

FORM OF CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), is made on this 7th day of
January 2020, by and between QUOTIENT LIMITED, a public no par value limited
liability company incorporated in Jersey, Channel Islands, with registered
number 109886 (the “Company”) and Peter Buhler (the “Employee”).

WHEREAS, the Employee serves as an employee of the Company or an Affiliate of
the Company; and

WHEREAS, the Company and the Employee desire to enter into this Agreement to
establish certain protections for the Employee in the event of Employee’s
termination of employment under the circumstances described herein; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

Section 1. Definitions. As used herein:

1.1 “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct ownership
interest shall be treated as an Affiliate of the Company.

1.2 “Base Salary” means, as of any given date, the annual base rate of salary
payable to the Employee by the Company; provided, however, that in the case of a
resignation by the Employee for the Good Reason described in Section 1.8, “Base
Salary” will mean the annual base rate of salary payable to the Employee by the
Company as in effect immediately prior to the reduction giving rise to the Good
Reason.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Cause” means (a) gross negligence or willful misconduct by the Employee in
the performance of his duties; (b) conviction of or a plea of nolo contendere by
the Employee of a felony or act of moral turpitude (or similar local law
concepts); or (c) the Employee’s fraud, embezzlement or misappropriation
relating to material amounts of the Company’s assets. The acts or omissions of
the Employee shall not be considered to be willful unless he has no reasonable
belief that he is acting in the best interests of the Company.

 

- 1 -



--------------------------------------------------------------------------------

1.5 “Change of Control” means:

1.5.1 The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company; provided, however, that a Change in Control shall not result
upon such acquisition of beneficial ownership if such acquisition occurs as a
result of a public offering of the Company’s securities or any financing
transaction or series of financing transactions;

1.5.2 A merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate and in the same proportions, securities possessing more than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity (or the parent of the surviving entity)
immediately after such merger or consolidation;

1.5.3 A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger; or

1.5.4 The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).

1.6 “Control” (including, with correlative meanings, the terms “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

1.7 “Disability” means a condition entitling the Employee to benefits under the
Company’s long term disability plan, policy or arrangement; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company
and applicable to the Employee, “Disability” will mean the Employee’s inability,
by reason of any physical or mental impairment, to substantially perform
Employee’s regular duties to the Company, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present Employee’s
case), which inability is reasonably contemplated to continue for at least one
year from its commencement and at least 90 days from the date of such
determination.

1.8 “Good Reason” means the occurrence of any of the following events, without
the Employee’s written consent, unless such events are fully corrected in all
material respects by the Company within thirty (30) days following written
notification by the Employee to the Company of the occurrence of one of the
reasons set forth below:

1.8.1 A reduction in the Employee’s rate of the Base Salary;

 

- 2 -



--------------------------------------------------------------------------------

1.8.2 A material diminution in the Employee’s titles, authority or duties; or

1.8.3 The Company’s relocation of the Employee’s principal place of employment
to a location more than fifty (50) miles from the Employees current principal
place of employment.

In order to terminate for Good Reason, the Employee must provide the Company
with written notice describing the event(s) alleged to constitute Good Reason
within sixty (60) days after first becoming aware of the occurrence of such
event(s), and the Company will have thirty (30) days to cure such event(s)
following receipt of such written notice. If such event(s) are not so cured, the
Employee must actually provide the Company with written notice of Employee’s
termination of employment for Good Reason within thirty (30) days following the
expiration of the Company’s cure period and thereafter Employee must terminate
employment immediately following the completion of the applicable notice period.
Otherwise, any claim of such circumstances as “Good Reason” will be deemed
irrevocably waived by the Employee.

1.9 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

1.10 “Release” means a release substantially identical to the one attached
hereto as Exhibit A.

Section 2. Certain Terminations.

2.1 Severance Events Following a Change of Control. If the Employee’s employment
with the Company ceases within the twenty four (24) month period following the
date of a Change of Control as a result of a termination by the Company without
Cause or a resignation by the Employee for Good Reason, then the Employee will
be entitled to a lump sum payment of the following:

2.1.1 (i) any Base Salary earned through the effective date of termination that
remains unpaid, with any such amounts paid on the first regularly scheduled
payroll date following the effective date of termination; (ii) any bonus payable
with respect to any fiscal year which ended prior to the effective date of the
Employee’s termination of employment, which remains unpaid, with such amount
paid in the first regularly scheduled payroll date following the effective date
of termination or, if later, at the same time the bonus would have otherwise
been payable to the Employee; and (iii) any expense reimbursement due to the
Employee on or prior to the date of such termination which remains unpaid to the
Employee, with any such reimbursement being made promptly following the
effective date of termination (collectively, the “Accrued Obligations”); and

2.1.2 a cash payment equal to 150% of the sum of the Employee’s Base Salary plus
target annual bonus in effect on the date of termination (without taking into
effect any reduction described in Section 1.8.1 above).

 

- 3 -



--------------------------------------------------------------------------------

Except as otherwise provided in this Section 2, the Company will have no further
liability or obligation by reason of such cessation of employment. The payment
described in this Section 2 is in lieu of (and not in addition to) any other
severance plan, fund, agreement or other similar arrangement maintained by the
Company, including, pursuant to any employment or services agreement between the
Company or an Affiliate thereof and the Employee. Notwithstanding any provision
of this Agreement, the payment described in Section 2.1.2 is conditioned on the
Employee’s execution and delivery to the Company of the Release within the
period beginning on the first day of the second calendar month immediately
following Employee’s termination of employment and ending on the last day of
such calendar month. The payment described in Section 2.1.2 will be made one
month after receipt by the Company of the Release. On and after a Change in
Control, subject to the applicable notice period, the Company may terminate
Employee without Cause or the Employee may resign for Good Reason in accordance
with the provisions of Section 1.8 above.

2.2 Other Terminations. If the Employee’s employment with the Company ceases for
any reason other than as described in Section 2.1 (including but not limited to
(a) termination by the Company for Cause, (b) resignation by the Employee
without Good Reason, (c) termination as a result of the Employee’s Disability,
or (d) the Employee’s death), then the Company’s obligation to the Employee will
be limited solely to the payment of The Accrued Obligations. All compensation
and benefits will cease at the time of such cessation of employment and, except
as otherwise provided by applicable law, the Company will have no further
liability or obligation by reason of such termination.

Section 3. Miscellaneous.

3.1 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

3.2 Governing Law. This Agreement shall be governed by and construed under and
according to the laws of Switzerland without regard to its conflict of laws
provisions.

3.3 Waivers; Separability. The waiver by either party hereto of any right
hereunder or any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

- 4 -



--------------------------------------------------------------------------------

3.4 Notices. All notices and communications that are required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:

If to the Company, to:

Quotient Limited

PO Box 1075, Elizabeth House

9 Castle Street

St Helier

Jersey JE4 2QP

Channel Islands

Attn: Franz Walt

E-mail: franz.walt@quotientbd.com

If to Employee, to the address on file with the Company,

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

3.5 Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties relating to the provision of severance benefits
upon termination in connection with a Change of Control, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject.

3.6 Withholding. The Company will withhold from any payments due to Employee
hereunder, all taxes or other amounts required to be withheld pursuant to any
applicable law.

3.7 Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

3.8 Counterparts and Facsimiles. This Agreement may be executed, including
execution by electronic or facsimile signature, in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

3.9 Term of Agreement. This Agreement shall expire, and the Employee will have
no rights hereunder, on January 7, 2023 or on each anniversary thereof if and
only if the Board provides written notice to the Employee of such expiration at
least 90 days prior to January 7, 2023 or the applicable anniversary thereof;
provided, however, that, notwithstanding the foregoing, the Board shall not be
authorized to cause this Agreement to expire, and this Agreement shall not
expire, on or after the date of a Change in Control.

[signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

QUOTIENT LIMITED By:  

/s/ Franz Walt

  Name:     Title:  

/s/ Peter Buhler

Peter Buhler

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this [•] day
of [•], 20[•], between QUOTIENT LIMITED and any successor thereto (collectively,
the “Company”) and [•] (the “Executive”).

The Executive and the Company agree as follows:

 

1.

The employment relationship between the Executive and the Company, or an
affiliate of the Company, was terminated on [•] (the “Termination Date”).

 

2.

In accordance with the change of control agreement, dated [•], between the
Executive and the Company, as it may be amended from time to time (the “Change
of Control Agreement”), the Executive is entitled to receive certain payments
and benefits after the Termination Date.

 

3.

In consideration of the above, the sufficiency of which the Executive hereby
acknowledges, the Executive, on behalf of the Executive and the Executive’s
heirs, executors and assigns, hereby releases and forever discharges the Company
and its shareholders, parents, affiliates, subsidiaries, divisions, any and all
of its or their current and former directors, officers, employees, agents, and
contractors and their heirs and assigns, and any and all employee pension
benefit or welfare benefit plans of the Company, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (the “Released Parties”), from all claims, charges, or demands, in law or
in equity, whether known or unknown, which may have existed or which may now
exist from the beginning of time to the date of this Release, including, without
limitation, any claims the Executive may have arising from or relating to the
Executive’s employment or termination from employment with the Company and its
affiliates.

 

4.

The Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which the Executive is already entitled. If the
Executive has not returned the signed Release within the time permitted under
the Change of Control Agreement, then the offer of payment set forth in the
Change of Control Agreement will expire by its own terms at such time.

 

5.

This Release does not release the Released Parties from (i) any obligations due
to the Executive under the Change of Control Agreement, or under this Release,
(ii) any vested rights the Executive has under the Company’s employee benefit
plans in which the Executive participated, (iii) any rights or claims that arise
from actions or omissions after the date of execution by the Executive of this
Release, (iv) any rights that cannot be waived as a matter of applicable law, or
(v) any rights to indemnification the Executive may have under any indemnity
agreement, applicable law, the by-laws, certificate of incorporation, or other
constituent document of the Company or any of its affiliates or as an insured
under any director’s and officer’s liability insurance policy now or previously
in force.

 

- 1 -



--------------------------------------------------------------------------------

6.

This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

 

7.

The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company.

 

8.

This Release shall be governed by and construed in accordance with the laws of
the Switzerland, without regard to conflicts or laws principles thereof.

 

9.

This Release and the Change of Control Agreement represent the complete
agreement between the Executive and the Company concerning the subject matter in
this Release and supersedes all prior agreements or understandings, written or
oral. This Release may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

10.

Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

 

11.

The Executive acknowledges that the Executive has carefully read and understands
this Release, that the Executive has the right to consult an attorney with
respect to its provisions and that this Release has been entered into
voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Released
Parties to influence the Executive to sign this Release except such statements
as are expressly set forth herein or in the Change of Control Agreement.

[The remainder of this page intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

The parties to this Release have executed this Release as of the day and year
first written above.

 

QUOTIENT LIMITED By:  

 

  Name:     Title:  

 

[Executive]

 

- 3 -